Order filed January 28, 2021.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-20-00808-CV
                                 ___________
                   DOUGLAS LOUIS MIDKIFF, Appellant
                                        V.
              GALVESTON HOUSING AUTHORITY, Appellee


                On Appeal from the County Court at Law No 1
                          Galveston County, Texas
                     Trial Court Cause No. 540841101


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the County Court at Law No 1 informed this court that appellant had not made
a request for the reporter’s record to be prepared. On January 5, 2021, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter’s record unless appellant, within 15 days of notice, provided
this court with proof of the request. See Tex. R. App. P. 37.3(c). Appellant filed
no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                 PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Jewell and Poissant.




                                           2